department of the treasury internal_revenue_service washington d c date tax_exempt_and_government_entities_division number release date uniform issue list numbers dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 c recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 c donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely tamera ripperda director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c date tax_exempt_and_government_entities_division contact person identification_number contact number fax number employer_identification_number uniform issue list numbers legend state commission road project dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 a based on the information provided we have concluded that you do not qualify for exemption under code sec_501 c the basis for our conclusion is set forth below you were formed as a nonprofit corporation in state your articles of incorporation state that you are to be organized and operated exclusively for charitable purposes and that your specific purpose is to empower communities with sustainable technologies that enhance the quality of life and equality of information access your mission is to create metropolitan area networks man in urban communities in order to help revitalize technologically underserved business districts your bylaws state that your purposes are to support and conduct technological research education and informational activities to increase public awareness of emerging technologies to combat the digital divide in un-served and under-served business communities and empower businesses to help prevent business deterioration in minority communities through technology you have established a free public wi-fi network covering the business districts along road you stated that in addition to free public internet access a private wi-fi network for business participants connected at a higher-capacity with enhanced security and increased speed is available to business owners moreover a secure website business portal provides business users with many emerging technology software applications your primary activity appears to be project which your advertising materials describe as a wireless network project developed to help increase business visibility along the road corridor the goal of project is to promote a community friendly hotspot environment in an effort to bring business back to road by providing free wi-fi connectivity to patrons customers and residents businesses will see increased traffic resulting in increased sales you will charge dollar_figure to businesses wishing to participate in project plus dollar_figure for each additional outdoor wi-fi unit and dollar_figure for each additional indoor wi-fi unit participating businesses will be designated project partners and will receive additional benefits including web and radio advertising you also provide a collection of websites which emphasize business public safety and emergency preparedness faith community a social networking site and internet radio you stated that your goals are to interconnect and collaborate with local businesses to create a network peering node and establish a true regional network encourage access to community anchor institutions and spur affordable broadband access for local business your promotional materials aimed at local businesses state many businesses are offering free wi-fi to their customers not just because it's nice to have but to attract more business if you don't offer wi-fi your customers will go where it is offered that's why for your economic development your wi-fi service is a must-have your promotional materials also state that by providing free wi fi connectivity to patrons customers and residents businesses will see increased traffic resulting in increased sales you will provide advertising services to local businesses through your website although you stated that your programs and services are geared toward technologically unserved and underserved communities you did not provide evidence that the communities you serve are technologically unserved or underserved you received a grant from commission a part of the state government to provide wi-fi access via your business-sponsored model you will use a large portion of the grant to purchase wi-fi equipment you have engaged in some community activities such as sponsoring seminars demonstrating online emerging technologies coordinating local technology events and promoting computer awareness however many of these activities appear to have occurred prior to your date of legal formation you have a three-member board_of directors two of your board members are blood relatives your bylaws state that you will have a board_of advisors of not fewer than members however there is no evidence that you have a board_of advisors sec_501 provides exemption from federal_income_tax for organizations organized and operated exclusively for charitable educational or other exempt purposes sec_1 c -1 a of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1 c -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1 c -1 d ii provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1 c -1 d states in part that the term charitable in sec_501 c includes lessening the burdens of government relief of the poor and distressed or of the underprivileged and promotion of social welfare by organizations designed to eliminate prejudice and discrimination or to combat community deterioration and juvenile delinquency revrul_65_299 1965_2_cb_165 granted exemption under sec_501 to an organization whose purpose was to assist families and individuals with financial problems and help reduce the incidence of personal bankruptcy its primary activity was meeting with these persons to analyze their specific financial problems and counsel on payment of their debts the organization advised applicants on debt payment negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy the organization did not charge fees for counseling services it made a nominal charge for monthly pro-rating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions the service maintained that the objective and activities of the agency contribute to the betterment of the community as a whole revrul_68_655 c b held that by educating the public about integrated housing and conducting intensive neighborhood educational programs to prevent panic selling because of the introduction of a non-white resident into a formerly all-white neighborhood the organization is striving to eliminate prejudice and discrimination and to lessen neighborhood tensions by making mortgage loans to families that cannot obtain such loans commercially but that otherwise are considered desirable residents the organization is trying to break down the barriers of prejudice and gain acceptance of integrated housing within the community it accomplishes this same objective by purchasing homes and reselling or leasing them on an open occupancy basis to families that will be compatible to a neighborhood and demonstrate the feasibility of integrated communities by stabilizing the neighborhood the organization is combating potential community deterioration accordingly the organization is exempt from federal_income_tax under sec_501 c revrul_69_441 c b granted sec_501 c status to an organization with two functions educating the public about personal money management through films speakers and publications and providing individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some clients the organization provided the debt management services without charge it was supported by contributions primarily from creditors by virtue of aiding low-income people without charge and providing education to the public the organization qualified for sec_501 status moreover by educating the public on budgeting information buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community revrul_70_585 1970_2_cb_115 provides four situations where an organization is formed for charitable purposes and accomplishes its charitable purposes through a program of providing housing for low and in certain circumstances moderate income families situation -by providing homes for low income families who otherwise could not afford them the organization is relieving the poor and distressed thus it is held that this organization is organized and operated exclusively for charitable purposes and it is exempt from federal_income_tax under sec_501 c situation the organization's activities are designed to eliminate prejudice and discrimination and to lessen neighborhood tensions it is engaged in charitable activities within the meaning of sec_501 c situation the organization's purposes and activities combat community deterioration by assisting in the rehabilitation of an old and run-down residential area they are charitable within the meaning of sec_501 c situation - the organization plans to erect housing that is to be rented at cost to moderate income families the organization is financed by mortgage money obtained under federal and state programs and by contributions from the general_public since the organization's program is not designed to provide relief to the poor or to carry out any other charitable purpose within the meaning of the regulations applicable to sec_501 c it is not eligible for exemption revrul_74_587 1974_2_cb_162 provides that a nonprofit organization formed to relieve poverty and fight community deterioration through a program of financial assistance in the form of low cost or long term loans to various businesses in economically depressed areas is exempt under sec_501 c although some of the individuals receiving financial assistance in their business endeavors may not themselves qualify for charitable assistance that fact does not detract from the charitable nature of the program the recipients of the loans are merely the instruments by which the charitable purposes are sought to be accomplished revrul_76_419 1976_2_cb_146 held that a nonprofit organization that purchased blighted land in an economically depressed community converted the land into an industrial park and induced industrial enterprises to locate new facilities in the park through favorable lease terms that required employment and training opportunities for unemployed and underemployed residents in the area is operated exclusively for charitable purposes revrul_77_111 c b held that an organization formed to increase business patronage in a deteriorated area by providing information about the shopping opportunities is not operated for charitable purposes and is not exempt under sec_501 increasing business patronage and reviving lagging sales are not charitable purposes revrul_81_276 1981_2_cb_128 describes a professional standards review organization established pursuant to a federal statute to review health care practitioners' and institutions' provision of health care services and items for which payment is made under medicare and medicaid and determine whether the quality of services met professionally recognized standards of care the irs ruled that by taking on the government's burden of reviewing the quality of services provided under medicare and medicaid the organization lessened the burdens of government within the meaning of sec_1 c -1 d any benefit to members of the medical profession from such activities was incidental to the benefit the organization provided in lessening the burdens of government therefore the organization qualified for exemption under sec_501 c revrul_85_1 1985_1_cb_177 applied the criteria set out in revrul_85_2 infra for determining whether an organization's activities are lessening the burdens of government in this ruling the organization was created to assist a county's law enforcement agencies in policing illegal narcotics traffic more effectively the organization provides funds that allowed the county's agents to engage in certain activities for which funds were not otherwise available this ruling concluded that by funding activities the county treats as an integral part of its program to prevent the trafficking of illegal narcotics the county demonstrates that these activities are a part of its burden thus the organization is lessening the burdens of the county by enabling it to augment its law enforcement activities revrul_85_2 1985_1_cb_178 states that to determine whether an activity is a burden of government the question is whether there is an objective manifestation by the government that it considers such activity to be part of its burden the fact an organization is engaged in an activity that is sometimes undertaken by the government is insufficient to establish a burden of government similarly the fact that the government or an official of the government expresses approval of an organization and its activities is also not sufficient to establish that the organization is lessening the burdens of government the interrelationship between the organization and the government may provide evidence that the government considers the organization's activities to be its burden to determine whether the organization is actually lessening the burdens of government all the relevant facts and circumstances must be considered a favorable working relationship between the government and the organization is strong evidence that the organization is actually lessening the burdens of the government in 92_tc_1053 the tax_court determined that the american campaign academy a training program for political campaign professionals operated for the private benefit of a political_party because its curriculum was tailored to that party's interests the tax_court defined private benefit as nonincidental benefits conferred on disinterested persons that serve private interests private benefits included advantage profit fruit privilege gain or interest however o ccasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefit analysis based on the information and supporting documentation you provided in your application we conclude that your activities do not further charitable purposes and that you operate for a substantial nonexempt private purpose an organization cannot be recognized as exempt under sec_501 c unless it shows that it is both organized and operated exclusively for one or more exempt purposes sec_1_501_c_3_-1 to be regarded as operated exclusively for exempt purposes you must engage primarily in activities that accomplish such exempt purposes sec_1_501_c_3_-1 although you may have some stated purposes that are exempt such as conducting research and education few if any of your activities actually further these exempt purposes moreover your primary activity namely the operation of project does not further any exempt purposes organizations that are created to help revitalize a depressed economic area by assisting business operations in the depressed area have been recognized exempt under sec_501 c on the theory that their activities relieve the poor distressed or underprivileged or that they promote social welfare by eliminating prejudice and discrimination and combating community deterioration see sec_1 c -1 d however to be exempt an organization must do more than simply encourage business development while incidentally furthering social welfare purposes if it is to accomplish purposes that are considered charitable under sec_501 c an organization that seeks to encourage business development must limit it activities to certain areas and individuals below we explain our finding that you do not further any charitable purposes relief of the poor and distressed or of the underprivileged revrul_69_441 describes an organization that is relieving the poor and distressed or the underprivileged within the meaning of sec_1 c -1 d the organization provides free money management services to low-income individuals the ruling contrasts that organization with the organization described in revrul_65_299 which is exempt under sec_501 rather than sec_501 c because it does not limit its services to low-income individuals and is not engaged in any educational activities like the organization in revrul_65_299 you do not limit your services to low-income individuals similarly your educational activities appear to be sporadic and insubstantial and much of the educational activity you claim to have engaged in took place prior to your legal formation therefore unlike the organization described in revrul_69_441 you are not relieving the poor and distressed or underprivileged combating community deterioration and juvenile delinquency combating community deterioration is an exempt_purpose within the meaning of sec_501 c see sec_1 c -1 d organizations combating community deterioration in a charitable manner provide economic development activities in which the good received by the general_public outweighs the private benefit afforded to the beneficiaries organizations that combat community deterioration typically convert deteriorated properties or blighted land into economically useful structures for individuals in need see eg revrul_70_585 situation revrul_76_419 unlike those organizations you have neither suggested that the communities in which you operate are deteriorating nor provided evidence that your activities reduce deterioration in addition you do not provide economic development in a manner that would qualify you for exemption under sec_501 unlike the organization described in revrul_74_587 you have not demonstrated that the area you serve suffers from a lack of capital for development owners with limited entrepreneurial skills social unrest and instability or a depressed economic market ' unlike the organizations described in that ruling and in revrul_76_419 you make no attempt to ensure that the businesses that receive your assistance and services will fill a community need and offer a community benefit that is you do not purposefully select businesses that have the potential to for instance create new area jobs utilize unused or underused facilities or that infuse cash into the community from the local purchase of goods and services moreover you have not demonstrated that providing free wireless internet service to these businesses would actually alleviate any of these issues like the organization described in revrul_77_111 you do not limit your offer to provide wi-fi connectivity and related advertising services solely to businesses that would otherwise be unable to acquire wi-fi connectivity because of their location in a depressed area or their affiliation with a disadvantaged group but instead you offer services to any business willing to host a wireless router elimination of prejudice and discrimination revrul_68_655 and revrul_70_585 situation describe organizations that endeavor to eliminate prejudice and discrimination in revrul_68_655 the organization makes loans to minority homeowners to purchase homes in formerly all-white neighborhoods revrul_70_585 situation describes an organization that educates the public about integrated housing and construct new housing that is designed to reduce racial and ethnic imbalances within a community although your activities may yield a financial benefit to minority-owned businesses you do not serve such businesses exclusively in other words unlike the organizations described in revrul_68_655 and situation of revrul_70_585 your services are available to all businesses in a given geographic area regardless of whether the businesses are minority-owned we have never ruled that merely providing a product to local businesses many of which may be minority owned helps to eliminate prejudice and discrimination and you have not indicated how the sale of your wi-fi equipment helps to achieve such aims government involvement the term charitable includes lessening the burdens of government sec_1 c - d in revrul_85_1 supra and revrul_85_2 supra an organization's activities lessen the burdens of government within the meaning of sec_1 c -1 d of the regulations if the government considers the activities to be its burden and the activities actually lessen the government's burden an activity is a government burden if there is an objective manifestation by a government unit that it considers the organization's activities to be its burden such consideration may be evidenced by the interrelationship between the government unit and the organization an organization's performance of activities that a government unit treats as an integral part of its programs is evidence that the organization is lessening the burdens of government see also revrul_81_276 supra organization took on the government's burden of reviewing the quality of services provided under medicare and medicaid and thus lessened the government's burden of performing this task you do not lessen the burdens of government under sec_1 c -1 d although you received a grant from commission there is no evidence of an objective manifestation by state that it considers the activities you perform to be its burden moreover there is no evidence of a close working relationship between you and state or any other government state has no voting power on your board or other means of exerting substantial influence over you and no obligation to fund you beyond your initial grant substantial private benefit sec_1 c -1 d ii of the regulations provides that an organization does not operate exclusively for exempt purposes if it operates for the benefit of private interests your primary purpose is to benefit private interests namely the businesses to whom you sell wi-fi service therefore you serve substantial private interests in violation of sec_501 c an organization is not organized or operated exclusively for one or more exempt_purpose unless it serves a public rather than private interest sec_1 c -1 d ii thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests it is impermissible for an organization's activities to excessively benefit the private interests of disinterested persons as well 92_tc_1053 prohibited private benefits may include an 'advantage profit fruit privilege gain or interest ' d pincite citing 78_tc_280 applicant must show that no more than an insubstantial part of its activities benefit private interests or any other nonexempt purpose d pincite by providing a service designed to attract additional customers to area businesses you are providing such businesses with a substantial private benefit you did not provide evidence that the businesses you serve are members of a charitable_class thus as the primary beneficiaries of your activities these businesses are receiving a private benefit that precludes you from qualifying for exemption under sec_501 as revrul_77_111 makes clear increasing business patronage and reviving lagging sales are not charitable purposes yet your promotional materials and other information you submitted about your activities make clear that your primary aims are to improve sales and profits for local businesses for example you tout increased traffic resulting in increased sales and increase d business visibility in addition a substantial part of your activities appears to consist of providing advertising services for local businesses not only does the provision of advertising fail to further exempt purposes it also may yield impermissible private benefit to such businesses conclusion because your activities do not further charitable purposes but instead serve private interests we conclude that you are not operated exclusively for charitable purposes within the meaning of sec_501 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury i declare that i have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you if you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter if you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kenneth corbin acting director exempt_organizations
